NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 20, 2021*
                                Decided April 21, 2021

                                        Before

                    MICHAEL B. BRENNAN, Circuit Judge

                    MICHAEL Y. SCUDDER, Circuit Judge

                    THOMAS L. KIRSCH II, Circuit Judge

No. 19-3505

HARRY BARNETT,                                 Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Northern District of
                                               Illinois, Eastern Division.

      v.                                       No. 19 C 1368

KWAME RAOUL, et al.,                           Virginia M. Kendall,
    Defendants-Appellees.                      Judge.

                                      ORDER

       Harry Barnett, who protested outside Burton and Rita Siegal’s home for over
seven years until an Illinois court issued a no-contact order, sued the Siegals, their
lawyer, and various state officials, challenging the order and the law on which it was
based. The district court concluded that Barnett sought reversal of a state court’s
judgment and dismissed his complaint for lack of subject-matter jurisdiction under the
Rooker-Feldman doctrine. Barnett filed a post-judgment motion to reconsider, which the

      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 19-3505                                                                          Page 2

court struck, and then a second, which the court denied. Because Barnett’s appeal is
timely only as to the second motion, and the district court did not abuse its discretion in
denying it, we affirm.

        On more than 75 occasions over seven years, Barnett picketed outside the home
of the elderly Siegals, protesting what he viewed as illegal business practices by the
engineering firm that they ran out of their home. He also maintained a website
dedicated to exposing their supposed misbehavior. Barnett’s efforts ended in 2016 when
the Circuit Court of Cook County granted the Siegals a two-year no-contact order under
Illinois’ civil stalking statute. See 740 ILL. COMP. STAT. 21/1–135. Barnett appealed
through the state court system, challenging both the order and the constitutionality of
the statute, to no avail. See Siegal v. Barnett, 2018 IL App (1st) 163073-U. He did not seek
review from the Supreme Court of the United States.

        In 2019, after the stalking order expired, Barnett filed this federal suit raising
several challenges to the state court proceedings and repeating his argument that
Illinois’ civil stalking statute is unconstitutional. He named nine defendants: the Siegals,
their son, their lawyer, the current and former attorneys general and governors of
Illinois, and the chief judge of the Circuit Court of Cook County. Barnett’s amended
complaint included 13 counts, including claims under 42 U.S.C. § 1983 that “the circuit
court’s rulings” violated his First and Second Amendment rights, as well as claims for
abuse of process and civil conspiracy. In each count, he repeated that he wanted the
district court “to vacate the stalking orders.”

        The defendants moved to dismiss on several grounds, and the district court
ultimately dismissed the suit for lack of subject-matter jurisdiction. It concluded that
Barnett explicitly sought to reverse the outcome of the state court proceedings and
relitigate issues that the state courts had already decided, actions that were “plainly
barred” by the Rooker-Feldman doctrine. See Exxon Mobil Corp. v. Saudi Basic Indus. Corp.,
544 U.S. 280, 284 (2005). It also rejected Barnett’s contention that there is a “fraud
exception” that allowed him to pursue his claims in federal court.

       Twenty-eight days after the entry of judgment, Barnett filed a “motion to
amend” the order, citing both Federal Rules of Civil Procedure 59(e) and 60(b). But
Barnett did not file a notice of presentment, as required by Local Rule 5.3(b), so the
court struck his motion two days later. Barnett re-filed his motion on October 29—35
days after the entry of judgment. He argued that the court made several “errors of law”
in dismissing his complaint, including failing to address several of his arguments about
No. 19-3505                                                                         Page 3

why the Rooker-Feldman doctrine did not apply to his case and concluding that there is
no fraud exception. The court addressed Barnett’s motion under Rule 59(e) because he
asserted legal error, which is not a basis to disturb a judgment under Rule 60(b), and it
denied the motion.

       On December 23, 2019, Barnett filed a notice of appeal seeking to challenge both
the dismissal of his complaint and the denial of his motion to reconsider. We notified
the parties that the appeal appeared to be untimely with respect to the original
judgment and asked them for jurisdictional memoranda on this issue. After reviewing
the briefs, we limited the scope of the appeal to the denial of the second post-judgment
motion.

       Although the district court construed that filing as a Rule 59(e) motion, a motion
filed 35 days after the entry of judgment must be treated as one under Rule 60(b).
See Banks v. Chicago Bd. of Educ., 750 F.3d 663, 666–67 (7th Cir. 2014). A Rule 59(e) motion
must be filed within 28 days of the entry of judgment, and this time limit is
“unyielding.” Id. at 666. When a party files a post-judgment motion outside the 28-day
window, we treat it as a Rule 60(b) motion no matter how the party or the district court
viewed it, and we review the denial of the motion for abuse of discretion. Id. at 666–67.

        Because Barnett raised only purported legal errors in his Rule 60(b) motion, the
district court did not abuse its discretion by denying it. Id. at 667–68. As the district
court correctly noted, legal error is not one of the specified grounds for relief under
Rule 60(b). If it were, parties could use Rule 60(b) to circumvent the time limit for
appealing a judgment. See id. at 667. Barnett contends that several of his arguments for
jurisdiction fell under either Rule 60(b)(1)—which allows relief based on mistake or
inadvertence—or the catch-all provision of Rule 60(b)(6). But “errors of law and fact
generally do not warrant relief under Rule 60(b)(1) and certainly do not require such
relief.” Id. And Rule 60(b)(6) provides an “extraordinary remedy” that should be
granted only under “exceptional circumstances.” Id. at 668. Barnett did not establish any
such circumstances; he presented only arguments suitable for a direct appeal that he
failed to timely initiate. Id. Therefore the court did not abuse its discretion by denying
his motion.

                                                                               AFFIRMED